445 U.S. 39 (1980)
MASSACHUSETTS
v.
MEEHAN.
No. 78-1874.
Supreme Court of United States.
Argued January 9, 1980.
Decided February 26, 1980.
CERTIORARI TO THE SUPREME JUDICIAL COURT OF MASSACHUSETTS.
Barbara A. H. Smith, Assistant Attorney General of Massachusetts, argued the cause for petitioner. With her on the briefs were Francis X. Bellotti, Attorney General, and Stephen R. Delinsky, Assistant Attorney General.
David A. Mills argued the cause for respondent. With him on the brief was Walter J. Hurley.
PER CURIAM.
The writ of certiorari is dismissed as improvidently granted.